DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been cancelled. No claims have been added.  Claims 1-4, 8-11, and 15-18 have been amended. The rejection of the pending claims is hereby made non-final.



Response to Remarks
103
Applicant’s amendments and remarks have been considered by the examiner and are found to be moot in view of the new grounds of rejection presented below.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iyer et al (US 10,402,807) in view of Lee et al (US 2019/0392441).


Regarding claim 1, the prior art discloses a computer-implemented method for predicting interchange charges corresponding to credit card transactions, the method comprising: via a server: receiving transaction data corresponding to a transaction from a merchant point-of-sale terminal (see at least column 2, lines 6-9, to Iyer et al);; translating and rounding non-discrete values of the transaction features into rounded transaction features according to cut points determined by executing a trained neural network (see at least column 9, lines 4-12, to Iyer et al) to predict interchange codes for historical transactions associated with a plurality of merchants using historical transaction features as inputs (see at least column 3, lines 13-19, to Iyer et al); using the rounded transaction features to index a table that maps the rounded transaction features to a predicted interchange charge for the transaction, wherein: the predicted interchange charge comprises a weighted sum of interchange charges for a subset of all of the interchange codes; a weight for each term of the weighted sum indicates a probability that the rounded transaction features will result in a corresponding interchange code within the subset (see at least column 9, lines 13-67, to Iyer et al), and the probability is determined by executing the trained neural network using historical rounded transaction features that are rounded according to the cut points to predict the interchange codes, computing a holdback amount for the transaction based upon the predicted interchange charge; and transmitting the transaction data and holdback amount to a payment processor for settlement of the transaction (see at least column 10, lines 1-32, to Iyer et al).
	Iyers et al does not explicitly disclose wherein the machine learning method is a neural network and extracting transaction features from the transaction data,  and wherein the transaction features comprise a time in hours between transaction authorization and transaction capture. 
	However, Lee et al discloses a system and method of customizing authorization request schedules with machine learning models, wherein the machine learning method is a neural network and extracting transaction features from the transaction data (see at least paragraph [0020] to Lee et al “Various types of data may be used to determine the probability of success of an authorization request to be made at each one of various particular times for a particular transaction. At least one suitable authorization request approval probability (“ARAP”) model, such as any suitable machine learning model (e.g., a binary classification model, a multi-class classification model, a regression model, a random forest model, a gradient boosted tree model, an ensemble model, a neural network (e.g., a deep or wide or deep and wide neural network)”),  and wherein the transaction features comprise a time in hours between transaction authorization and transaction capture (see at least paragraph [0020] to Lee et al “where such transaction data for a particular authorization request for a particular transaction may be indicative of any suitable characteristics, features (e.g., model input features), or categories of the authorization request, including, but not limited to, time features (“TF”), billing features (“BF”), and user features (“UF”). Such time features for a particular authorization request for a particular transaction may include any suitable features, including, but not limited to, time of day and/or day of week and/or day of month and/or month of year of the transaction due date associated with the transaction (e.g., the moment that a monthly subscription service is due to be up for renewal), time of day and/or day of week and/or day of month and/or month of year of the authorization request associated with the transaction, amount of time between the authorization request for the transaction and a previous authorization request for the transaction (if any), and/or amount of time between the transaction due date and the authorization request”). 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Iyer et al and the system and method as taught by Lee et al, in order to enable the system to more accurately predict which interchange codes to apply to a particular transaction, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	
Regarding claim 2, the prior art discloses the computer-implemented method as recited in claim 1, wherein the transaction features further comprise a total transaction amount along and a tip percentage (see column 8, lines 56-61, to Iyers et al).

Regarding claim 3, the prior art discloses the computer-implemented method as recited in claim 2, wherein the transaction features further comprise a type of transaction (see at least column 6, lines 62-65 to Iyers et al).

Regarding claim 4, the prior art discloses the computer-implemented method as recited in claim 3, wherein the transaction features further comprise an address verification system response (see at least column 2, lines 45-50 to Iyers et al)..

Regarding claim 5, the prior art discloses the computer-implemented method as recited in claim 4, wherein the transaction features further comprise a card network, a card type, and a merchant category code (see at least column 2, lines 15-19 to Iyers et al).

Regarding claim 6, the prior art discloses the computer-implemented method as recited in claim 1, wherein the transaction features comprise a fixed number of bank identification number (BIN) features that are determined by statistically analyzing all BINS to determine probabilities that a given BIN exhibits a corresponding one of the BIN features(see at least column 9, lines 15-23 to Iyer et al).

Regarding claim 7, the prior art discloses the computer-implemented method as recited in claim 1, wherein the fixed number of BIN features comprise regulated debit, debit rewards, and high rewards (see at least column 5, lines 13-16 to Iyer et al “For a given exchange, a customer may pay for a purchase by providing a payment instrument such as a debit card, a credit card, a stored-value card, a gift card, a check, an electronic token provided by a device carried by the customer, etc.”).

Claims 8-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687